DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
This action is in reply to the entered RCE.
Claims 1, 15 and 20 have been amended.
Claims 2, 3, 7, 8, 11-14, and 16-17 were previously cancelled.
Claims 1, 4-6, 9-10, 15, and 18-20 are currently pending and are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-6, 9-10, 15, and 18-20 are allowable because the prior art of record most closely resembling the claimed invention fails to teach a non-obvious combination where measured values indicating a state of a facility within a specific geographical range are collected via a carriable device that also gathers inputs of check items for a 
The prior art of record most closely resembling the claimed invention includes Horta et al. (US 2010/0161374), Vaughn et al. (US 2018/0006888) and Uomori (US 2017/0090466).
Horta teaches a real time quality data and feedback system for field inspections and describes performing and collecting data relating to the state of a facility using wireless communication devices and generating performance analytics that can be reported and displayed to users.  Horta does not describes that collection devices are installed at particular positions and configured to collect data within a designated range, or that measurement devices that obtain the data are associated with particular “check items” or inspection type maintenance items.
Vaughn teaches analytically directed data collection in a sensor network where devices are installed in set positions to cover a range or area with a particular spatial span, providing and receiving data in response to requests and using sensor devices to measure data values for analytic evaluations.  Vaughn does not detail that a device used is carriable by a worker and detected when 
Uomori teaches an operation support system, method and device that have the ability to request information from collection devices and transmit identifying information in response to requests, utilizing identification information for specific transmission requests and storing the identification information accordingly.  
None of the prior art of record teach a non-obvious combination that sets forth the specific arrangement of elements claimed, the specific back and forth between the devices relating to requests, data transmission, inputs and displays or the specific access that allows for inspection record changes that can result in new maintenance tasks for which imaging can be used during the performance of and after the work is done to determine the results of the work performed in response to an automated set of steps including enabled transmission of data, including identification type data, in response to a device entering a communication range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.